DETAILED ACTION
This communication is in response to the claims filed on 11/01/2021. 
Application No: 16/573,366.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for allowance
Claims 1, 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 An environmental state estimation device, comprising: 
	circuitry configured to: 
estimate an environmental state of a prescribed area based on information regarding a surrounding environmental state acquired by a plurality of vehicles in the prescribed area including at least one of: 
estimating a rainfall state of the prescribed area based on detection information from a rain sensor in each of the vehicles, 
estimating a flooding state of the prescribed area based on information on wheel speed of a driving wheel and a driven wheel in each of the vehicles, and estimating a visibility state of the prescribed area based on a surrounding image picked up by an imaging device in each of the vehicles;
 estimate the environmental state of the prescribed area by performing statistical processing for some or all of the vehicles, the statistical processing relating to first numerical values indicative of the environmental state surrounding the vehicles and the first numerical values being calculated based on the information regarding the environmental state surrounding the vehicles; 
select, out of the vehicles, vehicles in a prescribed vehicle state when the information regarding the environmental state surrounding the vehicles is acquired; and 
perform the statistical processing for the selected vehicles.

 
The representative claim 10 distinguish features are underlined and summarized below:
A method for environmental state estimation executed by an environmental state estimation device, comprising: 
estimating an environmental state of a prescribed area based on information regarding a surrounding environmental state acquired by a plurality of vehicles in the prescribed area including at least one of:
estimating a rainfall state of the prescribed area based on detection information from a rain sensor in each of the vehicles, 
 	estimating a flooding state of the prescribed area based on information on wheel speed of a driving wheel and a driven wheel in each of the vehicles, and

estimating a visibility state of the prescribed area based on a surrounding image picked up by an imaging device in each of the vehicles;
estimating the environmental state of the prescribed area by performing statistical processing for some or all of the vehicles, the statistical processing relating to first numerical values indicative of the environmental state surrounding the vehicles and the first numerical values being calculated based on the information regarding the environmental state surrounding the vehicles;
selecting, out of the vehicles, vehicles in a prescribed vehicle state when the information regarding the environmental state surrounding the vehicles is acquired; and
performing the statistical processing for the selected vehicles.
 

The representative claim 11 distinguish features are underlined and summarized below:
 	 A non-transitory computer readable medium storing an environmental state estimation program which when executed causes a computer to execute: 
estimating an environmental state of a prescribed area based on information regarding a surrounding environmental state acquired by a plurality of vehicles in the prescribed area including at least one of:
	estimating a rainfall state of the prescribed area based on detection information from a rain sensor in each of the vehicles, 
estimating a flooding state of the prescribed area based on information on wheel speed of a driving wheel and a driven wheel in each of the vehicles, and estimating a visibility state of the prescribed area based on a surrounding image picked up by an imaging device in each of the vehicles; 
estimating the environmental state of the prescribed area by performing statistical processing for some or all of the vehicles, the statistical processing relating to first numerical values indicative of the environmental state surrounding the vehicles and the first numerical values being calculated based on the information regarding the environmental state surrounding the vehicles;
selecting, out of the vehicles, vehicles in a prescribed vehicle state when the information regarding the environmental state surrounding the vehicles is acquired; and
performing the statistical processing for the selected vehicles.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 10 and 11 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of MULDER, FURUKAWA and Breed teach following:
 	MULDER (US 20140046503 A1) teaches that a target-travel-path generating circuit calculates a target travel path along which a controlled object can travel in the future from a current controlled object position. An ideal-control-signal calculating circuit calculates a control profile to travel along the target travel path, and a difference calculating circuit calculates a difference between an ideal control magnitude and a current control magnitude. A controller controls an operation system based on a magnitude of the difference to assist a control operation and a control-operation-state of an operator, an environment-state, and a required operation-precision. The operator receives assistance corresponding to the magnitude of the difference from an ideal control state, the control-operation-state, the environment-state, and the required operation-precision. An outputted control-operation assistance control is suitable for conditions that characterize the operator state, the environment, and the controlled object.
 
FURUKAWA (US 20170015329 A1) teaches a road surface submergence estimation device including a motion sensor that acquires an actual acceleration of a vehicle; a torque acquisition sensor that acquires an actual torque transmitted from a driving source to wheels of the vehicle, the driving source being mounted in the vehicle; and an estimation processor that estimates that a road surface on which the vehicle is traveling is submerged when it is determined that a submergence determination condition is satisfied. The road surface submergence estimation device may also include a wireless communication device configured to 

Breed (US 20080167819 A1) teaches a Method for creating and managing a digital map for use by vehicles and including information relating to travel lanes on which the vehicles travel includes illuminating the environment outside of and around the vehicle with infrared illumination in an eye-safe part of the infrared spectrum as the vehicle is traveling on a travel lane to be mapped, forming, on the vehicle, at least one image from reflections from any objects in the path of the infrared illumination (such as by means of an image sensor), analyzing each image to obtain information about the object from which the infrared illumination has been reflected, and incorporating the information into the map if not already present therein. A driver of the vehicle may be alerted if the information obtained about an object in the environment outside of and around the vehicle indicates that a collision with the object is about to occur.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 estimating a flooding state of the prescribed area based on information on wheel speed of a driving wheel and a driven wheel in each of the vehicles, and estimating a visibility state of the prescribed area based on a surrounding image picked up by an imaging device in each of the vehicles;
 estimate the environmental state of the prescribed area by performing statistical processing for some or all of the vehicles, the statistical processing relating to first numerical values indicative of the environmental state surrounding the vehicles and the first numerical values being calculated based on the information regarding the environmental state surrounding the vehicles; 
select, out of the vehicles, vehicles in a prescribed vehicle state when the information regarding the environmental state surrounding the vehicles is acquired; and 
perform the statistical processing for the selected vehicles.


MULDER teaches that a target-travel-path generating circuit calculates a target travel path along which a controlled object can travel in the future from a current controlled object position; but failed to teach one or more limitations, including, 
 
estimating a flooding state of the prescribed area based on information on wheel speed of a driving wheel and a driven wheel in each of the vehicles, and estimating a visibility state of the prescribed area based on a surrounding image picked up by an imaging device in each of the vehicles;
 estimate the environmental state of the prescribed area by performing statistical processing for some or all of the vehicles, the statistical processing relating to first numerical values indicative of the environmental state surrounding the vehicles and the first numerical values being calculated based on the information regarding the environmental state surrounding the vehicles; 
select, out of the vehicles, vehicles in a prescribed vehicle state when the information regarding the environmental state surrounding the vehicles is acquired; and 
perform the statistical processing for the selected vehicles.


FURUKAWA and Breed alone or in combination failed to cure the deficiency of MULDER.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for an environmental state estimation, when an environmental state of an area where a vehicle is located is estimated based on information regarding a surrounding environmental state acquired by the vehicle, the accuracy of the estimation is dependent on the accuracy of the information acquired by the one vehicle. This may lead to deterioration in estimation accuracy. The present invention object is to provide an environmental state estimation device, capable of estimating the environmental state of a prescribed area with higher accuracy.
According to the present embodiment, the information regarding the environmental state acquired by the vehicles in the same area is used. Accordingly, factors for accuracy deterioration, such as abnormal values, can be removed from the information corresponding to the vehicles, and the abnormal values can be equalized with the information corresponding to the vehicles. Hence, the environmental state estimation device can estimate the environmental state of the prescribed area with higher accuracy.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645